Title: From Benjamin Franklin to David Hartley, 23 March 1783
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,Passy, March 23, 1783.
I received the letter you did me the honour of writing to me requesting a recommendation to America of Mr. Joshua Grigby. I have accordingly written one; and having an opportunity the other day, I sent it under cover to Mr. Benjamin Vaughan. The general proclamations you wished for, suspending or rather putting an end to hostilities, are now published; so that your “heart is at rest,” and mine with it. You may depend on my joining my hearty endeavours with yours, in “cultivating conciliatory principles between our two countries,” and I may venture to assure you, that if your bill for a provisional establishment of the commerce had passed as at first proposed, a stipulation on our part in the definitive treaty to allow reciprocal and equal advantages and privileges to your subjects, would have been readily agreed to. With great and sincere esteem, I am ever, &c.
B. Franklin.
